Case 5:19-cv-04028-HLT-ADM Document 28-17 Filed 06/14/19 Page 1 of 5




                                                                       P00001
Case 5:19-cv-04028-HLT-ADM Document 28-17 Filed 06/14/19 Page 2 of 5




                                                                       P00002
Case 5:19-cv-04028-HLT-ADM Document 28-17 Filed 06/14/19 Page 3 of 5




                                                                       P00003
Case 5:19-cv-04028-HLT-ADM Document 28-17 Filed 06/14/19 Page 4 of 5




                                                                       P00004
Case 5:19-cv-04028-HLT-ADM Document 28-17 Filed 06/14/19 Page 5 of 5




                                                                       P00005
